Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTIONResponse to Amendment
This office action has been issued in response to the response filed 10/26/20.  Claims 1-15, 17-18, 20, 22-23 are pending in this application. Applicant's arguments have been carefully considered, but are not persuasive in view of the “response to arguments” section below.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by presenting arguments in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15, 17-18, 20, 22-23 are rejected Yoon et al. (US PGPUB # 20110222342) in view of Shaharabany et al (US PGPUB # 20170371588). 	
With respect to independent claims 1, 8, 15, 20 Yoon & Shaharabany discloses:    
               a memory controller [Yoon - Fig. 2 element 200 Controller], comprising: 
               opcode prefix circuitry to transition operation of a flash memory die from a default memory access operation mode to a non-default, single-level cell (“SLC”) memory access operation mode [the device is a multi-bit memory device, i.e. default mode is MLC mode and as such non-default would be SLC mode - Yoon 0130, 0135; a command DAh for switching into an SLC (switch from default MLC to non-default SLC) mode of operation may be transferred to a multi-bit memory device 100 from a memory controller 200 before the 1-step program operation is executed. When the command DAh for mode switching is received, the multi-bit memory device 100 may recognize a command provided from the memory controller 200 as a command associated with an SLC operation, which includes an SLC read operation, a data dump operation, and the like – Yoon 0130] responsive to receipt of a first opcode for a first memory access operation [opcode prefix “Dah” operable to transition/switch access operation mode to a non-default memory access operation mode responsive to receipt of “Dah” as part of first memory access operation – Yoon fig 16; stated another way, opcode prefix “Dah”  may transition a flash memory die from a default mode to a non-default mode - Yoon 0130 in view of fig 2, 14, 16;  circuitry responsive to a command operable to transition/switch a device from a default MLC mode into a non-default SLC mode - Yoon 0130, 0135] [a non-volatile memory operating in a default MLC mode may be transitioned into a non-default burst/SLC mode by reading or otherwise sensing a header/prefix – Shaharabany 0002, 0054] that includes a read operation, a write operation or an erase operation [read operations, data dump/write/flush operations - Yoon 0130]; 
               wherein the first opcode includes a first opcode prefix appended to the first opcode [opcode “00h-Addr5-39h” may include opcode prefix “Dah” – Yoon fig 16]; and
               wherein the first opcode prefix causes the transition from the default memory access operation mode to the non-default, SLC memory access operation mode for the first memory access operation that includes the read operation, the write operation, or the erase operation [opcode prefix “Dah” operable to transition/switch access operation mode to a non-default memory access operation mode responsive to receipt of “Dah” as part of first memory access operation – Yoon fig 16, paragrap0130, 0135; read operations, data dump/write/flush operations - Yoon 0130] [a non-volatile memory operating in a default MLC mode may be transitioned into a non-default burst/SLC mode by reading or otherwise sensing a header/prefix – Shaharabany 0002, 0054].               
              Yoon does not explicitly disclose an opcode prefix or opcode-header, although Yoon’s disclosure as cited above in the rejection rationale appears to implicitly teach and suggest the instant limitation at least to the extent that a functional equivalent is taught, even though identical terminology, relative to the instant claim is not used in Yoon’s disclosure.
Nevertheless, in the same field of endeavor Shaharabany teaches a non-volatile memory system where a non-volatile memory operating in a default MLC mode may be transitioned into a non-default burst/SLC mode by reading or otherwise sensing a header/prefix – Shaharabany 0002, 0054.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize an opcode/instruction/data prefix or header to transition a memory device from one mode to another in the invention of Yoon as taught by Shaharabany because this would be advantageous for providing better performance in burst mode and better endurance of SLC blocks since burst mode will be entered and exited more properly (Shaharabany 0064).
	With regard to claims 2, 9 Yoon/Shaharabany discloses wherein the default memory access operation mode is one of multi-level cell ("MLC") mode, tri-level cell ("TLC") mode, or quad-level cell ("QLC") mode [MLC - Yoon 0130 & 0135].
	With regard to claims 3, 10 Yoon/Shaharabany discloses wordline control logic to generate one or more first voltage levels to perform the first memory access operation on memory cells of a memory array in the default memory access operation mode, and to generate one or more second voltage levels to perform the first memory access operation on the memory cells of the memory array in a non-default, SLC memory access operation mode [Yoon fig 1b-c, 0016-0017, 0058, 0060, 0066].
	With regard to claims 4, 11 Yoon/Shaharabany discloses wherein the one or more first voltage levels include one or more first threshold voltage levels and one or more first programming voltage levels, wherein the one or more second voltage levels include one or more second threshold voltage levels and one or more second programming voltage levels [Yoon fig 1b-c, 0016-0017, 0058, 0060, 0066].
	With regard to claims 5, 12, 17 Yoon/Shaharabany discloses wherein the first opcode prefix causes the flash memory die to automatically transition from the non-default, SLC memory access operation mode to the default memory access operation mode after execution of the first memory access operation that includes the read operation, the write operation, or the erase operation [after finishing a one-step program operation an automatic abort/exiting of SLC mode occurs] performing a second, subsequent, memory access operation on the plurality of memory cells in the default memory access operation mode after performance of the first memory access operation [entry into SLC mode and exit back into MLC mode may occur repeatedly (first, second, third, etc) in the course of operating the disclosed memory system – Yoon fig 16, paragraph 0128-0130 & 0135 in view of Shaharabany 0002, 0054].].
               With regard to claims 6, 13 Yoon/Shaharabany discloses wherein the memory controller to receive the first opcode prefix and the first opcode, the memory controller to provide the first opcode prefix and the first opcode to one or more flash memory dice to cause a transition of the one or more flash memory dice to the non-default, SLC memory access operation mode [memory controller provides opcode prefix to flash memory to cause transition to SLC mode – Yoon 0130].
               With regard  to claims 7, 14 Yoon/Shaharabany discloses the opcode prefix circuitry to further prefix circuitry to further: transition operation of the flash memory die from the non-default, SLC memory access operation mode to the default memory access operation mode responsive to receipt of a second opcode for a second memory access operation that includes a second read operation, a second write operation, or a second erase operation; wherein the second opcode includes a second opcode prefix appended to the second opcode; and wherein the second opcode prefix causes the transition from the default memory access operation mode to the non-default memory access operation mode [entry into SLC mode and exit back into MLC mode may occur repeatedly (first, second, third, etc) in the course of operating the disclosed memory system – Yoon fig 16, paragraph 0128-0130 & 0135 in view of Shaharabany 0002, 0054].
	With regard to claims 18, 23 Yoon/Shaharabany discloses wherein the operations include: receive a second opcode for a second memory access operation that includes a second read operation, a second write operation, or a second erase operation on the plurality of memory cells in the flash memory array; receive a second opcode prefix appended to the second opcode, the second opcode prefix to cause the transition from the non-default, SLC memory access operation mode to the default memory access operation mode after execution of the second memory access operation that includes the second read operation, the second write operation, or the second erase operation [ entry into SLC mode and exit back into MLC mode may occur repeatedly (first, second, third, etc) in the course of operating the disclosed memory system – Yoon fig 16, paragraph 0128-0130 & 0135 in view of Shaharabany 0002, 0054].


 Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not maintained from the previous Office Action have been rectified either by applicant's amendment and/or persuasive argument(s). 
Regarding applicant’s argument on page 9-10 that “Applicants submit that Yoon only describes a type of transition from a SLC mode that is a default mode to a non-default MLC mode. Thus, Yoon teaches the opposite to what is recited and emphasized above for claim 1. For example, Yoon at paragraph [0129] mentions "a 1-step program operation on the second region 102 may accompany two SLC read operations on the first region 101 and one MLC program operation on the second region 102". In other words, Yoon describes use of a default SLC mode to read data from a first region and then transitions to a non-default MLC mode to program the data that was read from the first region to a second region. Therefore, Yoon fails to teach or disclose at least the above-emphasized portions of claim 1. Shaharabany was not cited to cure the above-mentioned deficiencies of Yoon” 	[The examiner respectfully submits that Yoon’s teachings at least in paragraph 0130 that the device is a multi-bit memory device, i.e. default mode is MLC mode and as such non-default would be SLC mode - Yoon 0130, 0135; a command DAh for switching into an SLC (switch from default MLC to non-default SLC) mode of operation may be transferred to a multi-bit memory device 100 from a memory controller 200 before the 1-step program operation is executed. When the command DAh for mode switching is received, the multi-bit memory device 100 may recognize a command provided from the memory controller 200 as a command associated with an SLC operation, which includes an SLC read operation, a data dump operation, and the like – establishes a preponderance of evidence that the device’s default mode is MLC].
All remarks are understood to have been addressed herein and by the amended grounds of rejection.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marwan Ayash/              
Examiner, Art Unit 2133      


/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133